UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6776


THERON JERMAINE THOMPSON,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:14-ct-03216-FL)


Submitted:   September 9, 2015           Decided:   September 14, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Theron Jermaine Thompson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Theron Jermaine Thompson appeals the district court’s order

dismissing as frivolous his declaratory judgment action.                         We

have     reviewed   the   record       and    find     no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.       Thompson     v.    United       States,    No.     5:14-ct-03216-FL

(E.D.N.C. May 11, 2015).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this     court   and    argument      would   not    aid   the

decisional process.



                                                                           AFFIRMED




                                         2